Citation Nr: 1821620	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  07-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970, including service in the Republic of Vietnam for which he was awarded the Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case has a somewhat long procedural history.  In May 2011, the Board found that the Veteran had, in fact, appealed his initial disability rating for PTSD, as assigned in the April 2006 rating decision.  However, the RO had only adjudicated the claim since March 2007 and therefore a remand was necessary so that the RO could consider the claim in its entirety in the first instance.  

In April 2013, the Board found that a claim for a TDIU had been raised by the record, but not fully developed by the RO.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, it issued a new remand so that the claim for a TDIU could be adjudicated.  The increased rating claim for PTSD was remanded as intertwined with the issue of entitlement to TDIU.

In September 2015, these matters again returned to the Board, at which time the Board issued a third remand, this time so that the RO could ensure that the Veteran's complete Social Security Administration (SSA) records could be associated with the claims file, as well as any additional development deemed necessary be carried out.  

In June 2016, the Board denied an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which accepted an August 2017 Joint Motion for Remand (JMR) between the parties, vacated the June 2016 Board decision, and remanded the claims on appeal to the Board.


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his PTSD signs and symptoms amounted to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, during the appeal period. 

2.  After affording the Veteran the benefit of the doubt, his service-connected PTSD, diabetes mellitus, type II, residuals of a fractured nose, residuals of a fractured left humerus, tinnitus, and bilateral hearing loss disabilities prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.125, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran contends that the disability ratings for his service-connected PTSD should be rated higher than the currently-assigned 50 percent rating.   

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially assigned disability rating; thus, the appeal period stems from November 17, 2004.  

The Veteran's service-connected acquired psychiatric disability has been evaluated under 38 C.F.R. § 4.130 as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments.  See 38 C.F.R § 4.130, DC 9411.  

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs.  See id.  VA must consider all symptoms of a veteran's disorder that affect his or her occupational and social impairment.  See id. at 443.  If the evidence demonstrates that a veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017).  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id.  VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)."  A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is defined as: "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  However, this increased rating claim has a long procedural history; it was originally certified to the Board on February 14, 2008.  Thus, the DSM-5 is inapplicable to this case and the Board will continue to adjudicate the matter using the DSM-IV criteria.  Therefore, in reviewing the evidence of record, the Board will consider the assigned GAF scores of record.  See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *1, *9 (Vet. App. Feb. 23, 2018) (holding that that the use of GAF scores to assign disability ratings in instances where the DSM-5 applies is inappropriate).  In doing so, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board finds that after affording the Veteran the benefit of the doubt, his PTSD signs and symptoms amounted to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, during the appeal period; however, these symptoms have not manifested with total occupational and social impairment during the appeal.  

In November 2004, the Veteran submitted a PTSD assessment from the VA medical facility which found him to have a diagnosis of PTSD.  An October 2004 letter by a certified VA social worker stated that the Veteran's PTSD was moderate to severe in nature.  That letter reported a flat and subdued affect, high levels of hyper-arousal, and little emotional control with regard to his symptoms or his sense of future or self-worth.  He experienced anxiety and sleep disturbances due to nightmares.  He engaged in avoidance behavior as to his trauma.  He experienced severe guilt and lack of self-worth.  He reported having a good relationship with his immediate family, particularly his brother, but the social worker noted that the Veteran led an isolated life and that his only connection to people was when it involved his survival needs or coming to a counseling session at a VA facility.  The social worker opined that he did not believe the Veteran would be able to maintain any level of normal employment in the foreseeable future, although the Veteran sought out jobs that were dangerous, such as overseas security positions.  Other evidence of record, including the Veteran's own assertions, indicates that the Veteran was employed full-time at that time. 

In February 2006, the Veteran was afforded an initial PTSD VA examination, during which he reported being married to his fourth wife since 1995.  He enjoyed a fairly good relationship with his three children.  He denied a history of heavy drug or alcohol use and legal problems.  However, he again noted that he isolated himself from his family by working overseas.  A mental status examination showed that he was neatly dressed and demonstrating good personal hygiene.  He was pleasant, polite, and cooperative.  His mood was anxious and dysphoric.  Affect was congruent.  He seemed tense throughout the examination with a very rigid posture.  Thought content and processes were normal.  No evidence of delusions or hallucinations were found or reported.  He maintained eye contact throughout the session.  No inappropriate behavior was noted.  He denied suicidal or homicidal ideation.  He was alert and oriented.  No evidence of gross memory loss or impairment was found.  Speech was linear and coherent.  He was soft spoken, but speech was at a normal rate.  He reported avoidance efforts with regard to experiences which might remind him of his military service.  He also reported diminished interest in significant activities and feelings of detachment from others.  He was assigned a GAF score of 55, indicating moderate symptoms. 

A February 2007 letter by a VA social worker noted that the Veteran's PTSD symptoms had increased significantly over the previous six months.  The letter indicated that the Veteran's medical problems related to his ankles made it impossible for him to return to his previous employment, increasing his feelings of low self-esteem.  Particularly, the increase in pain had exacerbated his PTSD symptoms.  The social worker noted that the Veteran's need to isolate had increased, and that he was unable to maintain any healthy social interaction.  The Veteran became confused and his ability to understand even simple directions was reduced in stressful situations.  His affect was flat and subdued except when angered.  He continued to experience hyper-arousal and anxiety with nightmares.  He reported having difficulty with interpersonal relationships with the exception of counseling at a VA facility and with his immediate family.  He displayed severe guilt and lack of self-worth.  As a result of increased severity of PTSD symptoms and decrease in his physical health, the social worker did not believe he would be able to maintain sustainable employment for the foreseeable future.  

A March 2007 VA mental health nurse practitioner's note showed the Veteran's complaints of frightening dreams.  A mental status evaluation showed that he was alert and oriented to time, place, and person.  He was neatly groomed and made good eye contact.  He was cooperative during the interview.  His mood was depressed and affected appeared congruent with mood.  He had slightly constricted and dysthymic thought processes and his speech was normal in rate, rhythm, and volume.  He had linear and goal-oriented thought content, with no indication of hallucinations, paranoia, or homicidal or suicidal ideations.  He did not have any preoccupations and his judgment and insight appeared good.  The medical professional assigned a GAF score of 55, indicating moderate symptoms.  

An April 2007 VA examination showed that the Veteran was presently unemployed, having last worked in May 2006.  He worked at a correction facility, but left to take overseas work, which he reported feeling better doing.  He indicated that he had significant problems coping with some of his younger coworkers.  He indicated that significant problems with his right ankle occurred and he was forced to leave Afghanistan because he could not pass a physical examination.  He indicated that he used his work overseas as a way of avoidance.  He reported being in contact with his children, although they are not overly close.  He reported ongoing sleep disturbances.  He had continued issues with hyper-vigilance and avoidance of war movies and other reminders of Vietnam.  He did not socialize much, preferring to stay home.  He reported a passive instance of suicidal ideation in December 2006, but denied any further thoughts of wanting to hurt himself and reported that he was currently abstaining from drugs and alcohol.  A mental status examination showed that he was cleanly dressed and neatly groomed with good personal hygiene.  He walked slowly with a brace on his right ankle.  He was pleasant and cooperative.  His mood was dysphoric.  Affect was flat.  There was some evidence of psychomotor retardation.  Thought content and process was within normal limits.  No evidence of delusion or hallucinations was noted.  Behavior was appropriate.  Eye contact was maintained.  He denied homicidal ideation.  He was alert and oriented.  No gross memory loss or impairment was noted.  Speech was linear and coherent with normal rate and volume.  There was not significant impairment in judgment and the examiner opined that the Veteran was competent to manage his own finances.  He was assigned a GAF score of 54, indicating moderate symptoms.  

Additional 2007 VA treatment records, including psychology and group psychology case manager notes, show that the Veteran participated in PTSD group therapy in 2007 and that his symptoms were assigned a GAF score of 52 on several occasions.  

A May 2008 statement from the Veteran indicated increased feelings of depression and trouble with concentration.  He also reported sleeping less and having more nightmares.  He reported coping with alcohol.  He stated that he could not function in a regular work place in which he had to interact with others and adhere to rigid time constraints.  

October 2008 SSA records show that the Veteran exhibited frustration and a temper and did not cope well to changes to his routine.  An April 2009 VA mental health assessment note showed a GAF score of 50, indicating serious symptoms.  Likewise, VA treatment records dated between November 2009 and December 2009 indicate symptoms such as depressed mood, anhedonia, hopelessness, lethargy, agitation, anxiety, boredom, guilt and shame, anger, alienation, emptiness, and doom.  GAF scores of 44 and 45 were assigned, indicating serious symptoms.  

During an August 2011 VA examination, the Veteran's mood symptoms such as anhedonia, isolation, sleep disturbances, and concentration difficulties could be attributed to any of the Veteran's Axis I diagnoses (including depression, anxiety and alcohol abuse, as well as PTSD), while hypervigilance and avoidance symptoms most likely were the result of his PTSD alone.  He reported being married in a good relationship.  He reported having two friends whom he saw a couple times per year.  He reported having a good relationship with one daughter in New York, whom he visited, but indicated being estranged from his other daughter following an argument.  He also reported speaking with his last remaining sibling (two others were deceased) approximately once per month.  His symptoms included depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss (forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was capable of managing his financial affairs.  He appeared neatly groomed and was cooperative with the examiner.  He walked with a cane.  He was awake, alert, and oriented to person, place, time, and situation.  Mood was dysphoric with mildly constricted affect.  Speech was regular and spontaneous.  Insight and judgment were grossly intact.  Memory and attention were within normal limits.  He denied suicidal and homicidal ideation, delusions, and hallucinations.  His GAF score was 60, indicating moderate symptoms.  

During an October 2013 VA examination, the Veteran reported being married and in a good relationship with his spouse.  He also reported a good relationship with his two adult children and getting along "pretty good with the people I know outside of family."  He reported being unemployed due to the deterioration of his leg.  He indicated that he took Zoloft, Seroquel, and Vistaril medications and that if he did not take these medications, he became more depressed and anxious and had a hard time sleeping.  He was alert and fully oriented.  Speech was normal.  Though content and process was unremarkable.  Mood was moderately dysphoric with generally constricted affect.  He seemed distressed by physical strain.  Hallucination and delusions were denied.  He denied suicidal and homicidal ideation.  No observable impairment in attention, concentration, or memory was found.  Symptoms included anxiety and chronic sleep impairment.  He was capable of managing his financial affairs.  A GAF score was not assigned.  

However, in an October 2013 letter, the Veteran endorsed symptoms of guilt, recurrent nightmares, and disturbance in sleep.  He indicated that he could only talk to his brothers about Vietnam, but stated that his brothers were deceased.  Similarly, the Veteran's wife stated in an October 2013 letter that the Veteran hated going out and that he could not concentrate because he was constantly looking around when out to dinner.  She stated that the Veteran was easily startled and had a quick temper.  She indicated that the Veteran isolated himself in his room, drank, and could not sleep well due to symptoms associated with hypervigilance.  She stated that he had no interest in golf or fishing, which were the activities that he previously liked doing the most.  

In January 2016, the Veteran was again afforded a VA examination.  The examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner opined that it was not possible to differentiate what portion of the occupational and social impairment was caused by his PTSD alone, as opposed to his other nonservice-connected disorders.  Thus, the Board must attribute such signs and symptoms to the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Veteran reported being married and in a good relationship with his spouse.  He reported not having spoken to either of his adult children in approximately three years, although he did live with his adult step daughter and 4 year old grandchild.  He reported no regular involvement in hobbies or social activities.  His symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships.  He was casually dressed with good grooming and hygiene.  He ambulated with assistance of a rolling walker.  He interacted in a calm, polite manner.  Affect was restricted.  He did not appear unusually anxious.  Speech was normal and easily understood.  Thought processes were logical and goal-directed.  There were no signed of psychosis or unusual behavior.  The examiner opined that the Veteran's PTSD would cause some difficulty in completing complex tasks due to reduced concentration and tiredness, but there was no evidence of a formal thought disorder and he was able to understand basic verbal instructions and express himself.  His irritability and anxiety would likely cause difficulty working in a public or high stress setting.  As this examination was conducted in convention with the DSM-5 criteria, no GAF score was assigned.

In a September 2017 statement, the Veteran indicated that his PTSD symptoms profoundly affected his ability to perform his previous job.  He stated that he frequently struggled to concentrate on tasks assigned to him because he was always nervous about his surroundings, and he could not focus.  He also indicated that his PTSD caused him to sleep only three hours per night and to experience nightmares, crying, and depression.  

In light of the above, and after affording the Veteran the benefit of the doubt, the Board finds that his PTSD amounted to occupational and social impairment with deficiencies in most areas since November 17, 2004.  The record reflects that the Veteran's symptoms included depression, anxiety, disturbances of mood, isolation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective work and social relationships.  When making a determination with regards to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9411.  Overall, the evidence noted above shows that the Veteran has isolated himself from most social contacts, including from friends and his children, as well as from co-workers as shown by his October 2008 SSA records and a May 2008 statement by the Veteran.  The Veteran's GAF scores throughout the appeal have indicated moderate to severe symptoms.  The record also reflects that he has difficulty in adapting to stressful circumstances (including work or a worklike setting) as shown by his February 2007 VA social worker's note and the October 2013 statements from the Veteran's wife.  Thus, after affording him the benefit of the doubt, his PTSD signs and symptoms warrant a disability rating of 70 percent since November 17, 2004.

However, a disability rating in excess of 70 percent is not warranted at any time on appeal because the evidence does not show that the Veteran's PTSD symptoms manifested as total social impairment.  Particularly, as shown by all of the lay and medical evidence, including the February 2006, April 2007, August 2011, October 2013, and January 2016 VA examination reports, the Veteran has continued to have a close relationship with his wife.  He was oriented to time, place, and person and his appearance and hygiene was normal.  Additional mental status examinations did not show symptoms that would warrant a rating in excess of 70 percent for PTSD at any time since November 17, 2004.  38 C.F.R. § 4.130, DC 9411.

Thus, the Board grants a disability rating of 70 percent, but not higher, for the entire appeal period.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following substantially gainful employment.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Given the Board's findings above, the Veteran receives VA compensation for service-connected PTSD, rated as 70 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; residuals of a fractured nose, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and, residuals of a fractured humerus and bilateral hearing loss, both rated as zero percent disabling.  The combined evaluation of the Veteran's service-connected disabilities is 80 percent.  Thus, the Veteran meets the criteria for establishing entitlement to a TDIU on a schedular basis and the only question to be answered is whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

In determining whether the Veteran is capable of obtaining and maintaining gainful employment due to his service-connected disabilities, the Board must consider the Veteran's work history, education, and any special training.  On his formal TDIU application (VA Form 21-8940), received by VA in September 2017, the Veteran reported that he last worked full time in 2006, and that he became too disabled to work at that time.  He stated that his PTSD, diabetes mellitus type II, residuals of a fractured nose, tinnitus, and hearing loss prevented him from securing and following any substantially gainful employment.  He indicated that he previously worked and held jobs, including as a case manager from 2002 to February 2004 and as a contractor from December 2005 to April 2006.  He indicated that he finished two years of college, and that he attempted to receive an associate degree in criminal justice from 1975 to 1977.  In an accompanying statement, he elaborated as to how his PTSD, hearing loss, tinnitus, and diabetes mellitus type II prevented him from securing and following a substantially gainful occupation.  For example, he noted that his PTSD allowed him to sleep only three hours per night, which caused him to be drowsy and less effective when he was employed.  

The claims file contains SSA records from August 2017 indicating that the Veteran has not earned an income since 2006.  Furthermore, October 2008 SSA records show that the Veteran was granted disability benefits for an affective/mood disorder and osteoarthritis.  The Board notes, however, that the Veteran's right ankle disability, which is one of the reasons that the Veteran is in receipt of his SSA disability benefits, is not a service-connected disability.  Additionally, July 2006, August 2006, and September 2008 VA vocational rehabilitation records show that the Veteran had a serious employment handicap due to his mental and physical disabilities.  Similarly, a December 2017 private vocational assessment report indicated that the Veteran was precluded from working due to his service-connected PTSD, hearing loss, and tinnitus, after the private evaluator considered the Veteran's work history, education, service-connected disabilities, and his self-reported history and pertinent records.  The Board notes that additional medical professionals, including September 2008, October 2013, and January 2016 VA examiners, discussed the impact of the Veteran's service-connected disabilities on his ability to secure and follow gainful employment.  The Board has considered the opinions of these professionals; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").

Given the above evidence and the Veteran's education and work history, and after affording the Veteran the benefit of the doubt, the Board finds that his service-connected PTSD, diabetes mellitus, type II, residuals of a fractured nose, residuals of a fractured left humerus, tinnitus, and bilateral hearing loss disabilities prevent him from securing or maintaining substantially gainful employment.  The record shows that the Veteran is currently unemployed.  The VA examination reports noted above indicating that the Veteran's service-connected disabilities do not preclude some type of gainful employment are at least in equipoise with the Veteran's September 2017 statements, the December 2017 private vocational assessment, and the VA vocational rehabilitation records indicating that the Veteran had a serious employment handicap due to his mental and physical disabilities.

Accordingly, after applying the benefit-of-the-doubt rule, entitlement to a TDIU is warranted and the claim is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted.

A TDIU is granted.  



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


